USCA11 Case: 18-11248          Date Filed: 10/22/2020      Page: 1 of 26



                                                                                [PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 18-11248
                              ________________________

                         D.C. Docket No. 1:16-cr-20390-BB-1



UNITED STATES OF AMERICA,


                                                                        Plaintiff–Appellee,

                                            versus

GERTI MUHO,

                                                                     Defendant–Appellant.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                    (October 22, 2020)


Before MARTIN and NEWSOM, Circuit Judges, and WATKINS, * District Judge.



      * Honorable W. Keith Watkins, United States District Judge for the Middle District of
Alabama, sitting by designation.
         USCA11 Case: 18-11248       Date Filed: 10/22/2020   Page: 2 of 26



WATKINS, District Judge:

      Gerti Muho was convicted for bank fraud, wire fraud, aggravated identity

theft, and money laundering. He was sentenced to 264 months of incarceration.

Muho appeals his conviction and the sentence imposed by the district court. After

careful review, and with the benefit of oral argument, we affirm the district court

as to both the conviction and sentence.

                                          I.

      After graduating from law school, Gerti Muho began working for Fletcher

Asset Management (FAM), an investment firm. FAM had a number of subsidiary

and related entities, including RF Services and Soundview Elite, Ltd. Muho’s role

granted him access to the personal information of current and former employees

and interns of the firms.

      In April 2013, Muho resigned from his positions at FAM, Soundview Elite,

and other entities. He then used a series of fraudulent documents purporting to re-

establish his own authority and, in turn, to take control of FAM’s entities using

Leveraged Hawk, a shell company that he controlled. Among his many misdeeds,

he eventually convinced a bank, HSBC-Monaco, that he had legal authority to

execute financial transactions on behalf of Soundview Elite (which he did not)—

inducing HSBC-Monaco to wire transfer more than $2 million from Soundview

Elite’s account to Leveraged Hawk’s account with another bank.

                                          2
         USCA11 Case: 18-11248       Date Filed: 10/22/2020   Page: 3 of 26



      Muho was first indicted in May 2016. In September 2016, a grand jury

returned a 40-count second superseding indictment charging him with bank fraud,

in violation of 18 U.S.C. § 1344 (Counts 1–17); wire fraud, in violation of 18

U.S.C. § 1343 (Counts 18–19); aggravated identity theft, in violation of 18 U.S.C.

§ 1028A(a)(1) (Counts 20–37); and money laundering, in violation of 18 U.S.C.

§ 1957 (Counts 38–40).

      Muho’s case involved a number of trial and sentencing rulings that are

relevant here. First, Muho was represented by a rotating cast of attorneys. While

represented by his third attorney, David Harris, he moved for leave to proceed pro

se with Harris as standby counsel. After a hearing, Muho’s request was granted.

Second, Muho, proceeding in forma pauperis, moved the court to waive costs and

issue subpoenas for eight witnesses under Federal Rule of Criminal Procedure

17(b). As relevant to this appeal, the court granted the motion as to all but two

witnesses; as to those two, the motion was denied without findings or explanation.

      After an eleven-day trial and less than three hours of jury deliberation, Muho

was convicted on all charges. He was sentenced to 264 months’ imprisonment:

240 months as to Counts 1–19 and 120 months as to counts 38–40, to be served

concurrently; 24 months as to Counts 20–37, to be served concurrently with each

other and consecutively to the remaining counts; and five years of supervised

release. In calculating Muho’s sentence, the court applied a two-level

                                          3
          USCA11 Case: 18-11248        Date Filed: 10/22/2020   Page: 4 of 26



enhancement under U.S.S.G. § 2B1.1(b)(16)(A), which applies if “the defendant

derived more than $1,000,000 in gross receipts from one or more financial

institutions as a result of the offense.”

      On appeal, Muho raises four issues:

      (1) Whether the district court erred in not reinstating counsel for Muho

despite his valid invocation of his right to self-representation;

      (2) Whether the district court abused its discretion in denying, in part,

Muho’s Fed. R. Crim. P. 17(b) motion;

      (3) Whether the district court erred in applying a two-level sentencing

enhancement for deriving more than $1,000,000 from a financial institution where

Muho fraudulently induced a bank to transfer funds from another customer’s

account; and

      (4) Whether the district court imposed a sentence that was substantively

unreasonable.

                                            II.

                            A. Failure to Appoint Counsel

      Muho argues that the district court erred by allowing him to proceed pro

se—that is, by not sua sponte reinstating counsel for Muho—after he invoked his

right to self-representation.




                                            4
          USCA11 Case: 18-11248           Date Filed: 10/22/2020      Page: 5 of 26



       Muho cycled through a number of attorneys before moving for leave to

proceed pro se with his then-attorney, David Harris, as standby counsel, in January

2017. The government responded by requesting a Faretta hearing.1 There, the

court informed Muho that he lacked a constitutional right to standby counsel.

Muho reiterated his desire to push forward, confirming that he understood the

risks, believed himself capable, and had no diagnoses of mental illness. The court

found that Muho had voluntarily, knowingly, and intelligently waived his right to

counsel and was competent to proceed pro se. Muho did. Although he

periodically appeared to reconsider, Muho reaffirmed (and the court recognized,

after correctly questioning Muho to confirm) his desire to represent himself on

numerous occasions.

       On appeal, Muho does not contest that he validly waived his right to

counsel. Rather, he argues that he “was deprived of his right to a fair trial when he

was allowed to continue to represent himself, even after he vacillated about self-

representation . . . .” Muho is wrong.




        1. Faretta urged that a defendant be “made aware of the dangers and disadvantages of
self-representation, so that the record will establish that ‘he knows what he is doing and his
choice is made with eyes open.’” Faretta v. California, 422 U.S. 806, 835 (1975) (quoting
Adams v. United States ex rel. McCann, 317 U.S. 269, 279 (1942)). Our Circuit has understood
this language “to mean that ideally a trial court should hold a hearing to advise a criminal
defendant on the dangers of proceeding pro se and make an explicit finding that he has chosen to
represent himself with adequate knowledge of the possible consequences.” Nelson v. Alabama,
292 F.3d 1291, 1295 (11th Cir. 2002). These hearings are often referred to as “Faretta
hearings.”
                                               5
          USCA11 Case: 18-11248       Date Filed: 10/22/2020     Page: 6 of 26



      The Sixth Amendment to the United States Constitution guarantees familiar

rights to a criminal defendant: “In all criminal prosecutions, the accused shall

enjoy the right . . . to have the Assistance of Counsel for his defence.” But “[t]he

Sixth Amendment does not provide merely that a defense shall be made for the

accused; it grants to the accused personally the right to make his defense.” Faretta

v. California, 422 U.S. 806, 819 (1975) (emphasis added). Accordingly, a criminal

defendant has a “constitutional right to proceed without counsel when he

voluntarily and intelligently elects to do so.” Id. at 807.

      Faretta protects an individual’s right to self-representation despite the

possible downsides. “It is the defendant . . . who must be free personally to decide

whether in his particular case counsel is to his advantage. And although he may

conduct his own defense ultimately to his own detriment, his choice must be

honored out of ‘that respect for the individual which is the lifeblood of the law.’”
Id. at 834 (quoting Illinois v. Allen, 397 U.S. 337, 350–351 (1970) (Brennan, J.,

concurring)). Faretta and subsequent caselaw make clear that, while a court may

terminate a defendant’s self-representation, that action is discretionary. See, e.g.,

id. at 834 n.46 (“[T]he trial judge may terminate self-representation by a defendant

who deliberately engages in serious and obstructionist misconduct.”). On the other

hand, this Court has explicitly recognized that “a trial court can commit reversible

constitutional error . . . by denying a proper assertion of the right to represent

                                           6
           USCA11 Case: 18-11248           Date Filed: 10/22/2020       Page: 7 of 26



oneself, and thereby violating Faretta.” Cross v. United States, 893 F.2d 1287,

1290 (11th Cir. 1990).

       Put simply, the trial court’s failure to override sua sponte the defendant’s

waiver of his right to counsel—where, as here, the waiver’s validity was clear,

uncontested on appeal, and repeatedly reaffirmed after signs of uncertainty—is due

to be affirmed.2 To find otherwise would contradict a “nearly universal conviction,

on the part of our people as well as our courts, that forcing a lawyer upon an

unwilling defendant is contrary to his basic right to defend himself if he truly

wants to do so.” Faretta, 422 U.S. at 817. Muho’s arguments to the contrary are

unpersuasive. He is not entitled to relief on this issue.

                    B. Denial of Subpoenas After Rule 17(b) Motion

       Muho also argues that the district court abused its discretion in denying, in

part, his motion under Federal Rule of Criminal Procedure 17(b). Proceeding in

forma pauperis, Muho asked the court to waive costs and issue subpoenas for eight

witnesses under Rule 17(b). In his motion, Muho explained the relevance of two



        2. Typically, review of a waiver of right to counsel would be de novo. See, e.g., United
States v. Garey, 540 F.3d 1253, 1268 (11th Cir. 2008) (noting that whether waiver of counsel
was knowing and voluntary is “a mixed question of law and fact which this Court reviews de
novo”). Here, however, Muho did not raise the issue below, which would ordinarily trigger plain
error review. See, e.g., United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005). We
have not resolved the appropriate standard in such a context: “No published case in this Circuit
explicitly addresses the question, though the mine run of cases apply de novo review without
discussing whether a defendant formally objected at trial.” United States v. Stanley, 739 F.3d
633, 644 (11th Cir. 2014). We need not resolve this issue here; under either standard, the district
court is due to be affirmed.
                                                7
         USCA11 Case: 18-11248       Date Filed: 10/22/2020    Page: 8 of 26



of these witnesses—Dr. Eli Shalenberger and Justice James Vaughn of the

Delaware Supreme Court—as follows:

             Defendant’s third witness is Eli Shalenberger, Defendant’s
      psychiatrist between 2012 and 2015. Defendant needs and expects Mr.
      Shalenberger to testify that Defendant’s intentions were not to defraud
      his hedge funds but to save them from misuse and to comply with the
      law. This will negate that Defendant perpetrated a fraud scheme and
      that Defendant used proceeds of fraud to engage in monetary
      transactions. Defendant also expects Mr. Shalenberger to testify as to
      Defendant’s state of mind from his conversations with the Defendant
      relating to all counts of the case. Absent Mr. Shalenberger’s testimony,
      Defendant will not be able to prove or show his defense to the jury of
      the charged counts in this case.

             Defendant’s fourth witness is Justice Vaughn of the Delaware
      Supreme Court. Defendant needs and expects Justice Vaughn to testify
      about the contents of an unrecorded telephone conference on a case
      arising from the dispute of control of Defendant’s hedge funds that
      Defendant needs to show and prove [to] the jury his intention not to
      defraud his hedge funds, engage in a fraud scheme, or engage in
      monetary transactions from criminal funds, and that will establish and
      support Defendant’s defense regarding his intentions and motives for
      all charged counts of the case. Without Justice Vaughn, Defendant will
      not be able to show or prove to the jury that Defendant was the victim
      set up by actors of said conference in their attempt to wrest away
      Defendant’s control over his hedge funds and that Defendant lacked
      criminal intent for all the charged counts of the case.

The court granted Muho’s motion for all witnesses except these two—as to whom

the motion was denied without explanation.

      This court reviews the denial of a Rule 17(b) motion for abuse of discretion.

See United States v. Rinchack, 820 F.2d 1557, 1566 (11th Cir. 1987) (“The grant or

denial of a Rule 17(b) motion is committed to the discretion of the district court

                                          8
          USCA11 Case: 18-11248        Date Filed: 10/22/2020    Page: 9 of 26



and is subject to reversal on appeal only upon a showing of abuse of that

discretion.”). “A district court abuses its discretion if it fails to apply the proper

legal standard or to follow proper procedures in making the determination, or

makes findings of fact that are clearly erroneous.” United States v. Izquierdo, 448
F.3d 1269, 1276 (11th Cir. 2006) (internal quotation marks and citation omitted).

If the evidentiary ruling was in error, the harmless error standard applies. United

States v. Henderson, 409 F.3d 1293, 1300 (11th Cir. 2005). That is, a decision

constitutes reversible error only if it “ha[s] a ‘substantial influence’ on the outcome

of a case or leave[s] ‘grave doubt’ as to whether [it] affected the outcome of a

case.” United States v. Frazier, 387 F.3d 1244, 1266 n.20 (11th Cir. 2004) (en

banc) (alterations added).

      Rule 17(b) allows indigent defendants to subpoena a witness at the

government’s expense whose presence is a “necessity” to an “adequate defense.”

But the Rule places the burden on the defendant: “[A] defendant making a Rule

17(b) request bears the burden of articulating specific facts that show the relevancy

and necessity of the requested witness’s testimony.” Rinchack, 820 F.2d at 1566.

Courts considering a Rule 17(b) request may also consider the materiality,

competency, and timeliness of the request. See id. “The appellate courts have

upheld the refusal of district courts to issue a Rule 17(b) subpoena where the

request was untimely, the testimony sought was cumulative, or the defendant failed

                                            9
         USCA11 Case: 18-11248       Date Filed: 10/22/2020   Page: 10 of 26



to make a satisfactory showing of indigency or necessity.” Id.; see also United

States v. Link, 921 F.2d 1523, 1528 (11th Cir. 1991) (summarizing the valid

considerations of courts considering a request made under Rule 17(b)).

      Muho correctly points out that the district court provided no rationale, and

made no factual findings, when it denied the two requests. Findings would have

been helpful. But even without such findings, this Court can affirm based on its

own review of the record if it finds that the rejection was proper. See, e.g., United

States v. Gill, 864 F.3d 1279, 1280 (11th Cir. 2017) (“[W]e can affirm the district

court’s judgment on any ground supported by the record—even if that ground was

not considered or advanced in the district court.”).

      Upon an independent review of the record, the trial court did not err in

denying the Justice Vaughn request. Muho’s proffer described testimony that

involved an unrecorded phone call between unidentified persons about unspecified

facts. It further asserted that the phone call would support certain conclusions

regarding Muho’s intent. But Muho’s proffer failed to indicate what facts

supported the conclusions, and it did not indicate why or how the evidence would

be relevant or admissible over hearsay or other objections. These assertions fell

short of meeting Muho’s burden to articulate “specific facts that show the

relevancy and necessity of the requested witness’s testimony.” Rinchack, 820 F.2d

at 1566 (emphasis added).

                                          10
         USCA11 Case: 18-11248       Date Filed: 10/22/2020    Page: 11 of 26



      Turning to Dr. Shalenberger, Muho stated that this witness would testify that

Muho’s “intentions were not to defraud his hedge funds” and about his “state of

mind . . . relating to all counts of the case”—a possible violation of Federal Rule of

Evidence 704(b). Although Rule 704(b) forbids expert testimony on the ultimate

issue in a case, a defendant may seek testimony from a psychiatrist regarding his

diagnosis, the particulars of a mental disease or defect, and his opinion as to a

defendant’s mental state. See United States v. Manley, 893 F.2d 1221, 1223 (11th

Cir. 1990).

      Again, Muho has not made the requisite showing; he has not demonstrated

specific facts or admissible opinions from this witness that show relevancy and

necessity. Where a defendant does not meet his required burden, we have upheld

denials even when it is alleged that the court failed to make a relevant inquiry.

See, e.g., Rinchack, 820 F.2d at 1568 (“Although Rinchack argues that the district

court erred in not inquiring into what the two men might be expected to testify, the

law is crystal clear that the burden of showing necessity and relevance is on the

defendant.”). The trial court did not abuse its discretion in denying the

Shalenberger subpoena.

      In any event, any purported error was harmless. Muho was convicted

quickly and under a great weight of evidence. After a trial lasting eleven days, the

jury deliberated for less than three hours before convicting Muho on all counts.

                                          11
          USCA11 Case: 18-11248          Date Filed: 10/22/2020      Page: 12 of 26



Further, as he concedes, Muho was able to present the lack-of-intent defense

allegedly supported by the two witnesses. And, finally, nothing in the relevant

proffer or in Muho’s appellate briefing indicates that the testimony, if allowed and

admissible, would have substantially improved his case or his chances of a

different verdict. Given these facts, “we do not harbor a grave doubt that the jury

would have changed its verdict,” Henderson, 409 F.3d at 1300, if these two

witnesses had testified. We find no error that “affect[ed] a substantial right” of

Muho. Frazier, 387 F.3d at 1266 n.20 (alterations added).

                      C. Application of Sentencing Enhancement

       Muho argues that the district court wrongly applied a two-level enhancement

in calculating his sentence. Again—although in a case of first impression—he is

incorrect.

       The United States Sentencing Guidelines provide a two-level enhancement

when “the defendant derived more than $1,000,000 in gross receipts from one or

more financial institutions as a result of the offense.” U.S.S.G. § 2B1.1(b)(16)(A)

(2016 ed.). 3 “Gross receipts from the offense” is defined as “all property . . .

which is obtained directly or indirectly as a result of [the] offense.” Id. § 2B1.1

cmt. n.12(B) (2016 ed.); U.S.S.G. § 2B1.1 cmt. n.13(B) (2018 ed.). We review de




        3. This enhancement is currently codified at U.S.S.G. § 2B1.1(b)(17)(A). Below, for the
sake of clarity, the enhancement is referred to as the § 2B1.1(b)(16)(A) enhancement.
                                              12
          USCA11 Case: 18-11248           Date Filed: 10/22/2020       Page: 13 of 26



novo whether this enhancement applies. United States v. Rodriguez, 732 F.3d
1299, 1305 (11th Cir. 2013) (noting that this Court “reviews de novo the

interpretation and application of the Guidelines”).

       HSBC-Monaco’s status as a financial institution is uncontested, but this

Circuit has not explicitly interpreted what it means to “derive[]” receipts from a

financial institution in this context. It is no small project. Section 2B1.1 of the

Guidelines applies to a broad range of criminal conduct including larceny,

embezzlement, and other forms of theft; offenses involving stolen property and

property damage or destruction; fraud and deceit; forgery; and offenses involving

altered or counterfeit instruments. In turn, these broad categories encompass bank

fraud, college scholarship fraud, Ponzi schemes, health care fraud, and a host of

other wrongs. Even when limited to property 4 taken from financial institutions, the

range of entities is vast.5 Crafting a standard that applies universally is all but

impossible.


       4. We use the term “property” to refer to “gross receipts” as defined in the Guidelines.
U.S.S.G. § 2B1.1 cmt. n.12(B) (2016 ed.); U.S.S.G. § 2B1.1 cmt. n.13(B) (2018 ed.).

        5. The relevant Guideline defines “financial institution” as “any institution described in
18 U.S.C. § 20, § 656, § 657, § 1005, § 1006, § 1007, or § 1014; any state or foreign bank, trust
company, credit union, insurance company, investment company, mutual fund, savings (building
and loan) association, union or employee pension fund; any health, medical, or hospital
insurance association; brokers and dealers registered, or required to be registered, with the
Securities and Exchange Commission; futures commodity merchants and commodity pool
operators registered, or required to be registered, with the Commodity Futures Trading
Commission; and any similar entity, whether or not insured by the federal government. ‘Union or
employee pension fund’ and ‘any health, medical, or hospital insurance association,’ primarily
include large pension funds that serve many persons (e.g., pension funds of large national and
                                               13
          USCA11 Case: 18-11248            Date Filed: 10/22/2020       Page: 14 of 26



       But we are not dealing with the economic universe here. Our factual starting

point is a specific spot on the financial map: financial institutions that exercise

control over the property of others. Muho argues that the government had to prove

that HSBC-Monaco owned, invested, or otherwise had unrestrained discretion to

alienate its depositor’s funds in order for the enhancement to apply. He asserts that

Soundview Elite’s status as depositor renders HSBC-Monaco’s control over the

funds irrelevant. The government counters that, by tricking the bank into

transferring Soundview’s funds to Muho’s account at another bank, Muho stole

from a bank account over which he had no authority and over which the bank

exercised control.

       We hold today that, to trigger the § 2B1.1(b)(16)(A) enhancement, at least in

a case involving property held by a financial institution for a depositor, the

financial institution (1) must be the source of the property, which we interpret as

having property rights in the property, and (2) must have been victimized by the

offense conduct. These two requirements follow straightforwardly from the

Guideline’s text—that the defendant’s gross receipts be (1) “derived . . . from” a

financial institution (2) “as a result of the offense.” Because of the broad range of

conduct to which § 2B1.1 applies, this standard may not be a perfect fit for all



international organizations, unions, and corporations doing substantial interstate business), and
associations that undertake to provide pension, disability, or other benefits (e.g., medical or
hospitalization insurance) to large numbers of persons.” U.S.S.G. § 2B1.1 cmt. n.1.
                                                14
         USCA11 Case: 18-11248        Date Filed: 10/22/2020    Page: 15 of 26



possible scenarios under this Guideline. However, it fits typical banking practices

involving funds held by banks for depositors. We will discuss the elements of this

standard in turn.

      The words “derived . . . from” must be given their plain and ordinary

meaning. United States v. Tham, 118 F.3d 1501, 1506 (11th Cir. 1997). To

“derive” means “[t]o receive, as from a source . . . ; to obtain . . . by transmission.”

Webster’s New International Dictionary (2d ed. 1934). Thus, “derived . . . from”

calls for identification of the specific source of the property. See United States v.

Stinson, 734 F.3d 180, 184 (3d Cir. 2013) (first citing Black’s Law Dictionary 444

(6th ed. 1990); and then citing Webster’s Ninth New Collegiate Dictionary 342

(1986)). “Source” means that the financial institution, before the offense conduct,

possesses and controls the property to be filched: the “from” in “derived from.” In

shorthand, the financial institution “holds” the property. To clarify the source

requirement and its application here, some elementary background on banks—and

their relationship to the property they hold—is in order. We all use banks in our

daily lives, but what exactly does a bank do? As Merriam-Webster defines it, a

bank is “an establishment for the custody, loan, exchange, or issue of money, for

the extension of credit, and for facilitating the transmission of funds.” Bank,

Merriam-Webster Online, https://www.merriam-webster.com/dictionary/bank (last




                                           15
         USCA11 Case: 18-11248       Date Filed: 10/22/2020    Page: 16 of 26



visited Oct. 22, 2020). Typical banking involves third-party financial

arrangements between a bank and its customers—usually depositors or borrowers.

      In facilitating those transactions, the bank either takes a non-exclusive

property interest in another’s (the depositor’s) property or holds the property with

contractual instructions in the nature of a bailment. Either arrangement gives the

bank possession of and a measure of control over the property. See Shaw v. United

States, 137 S. Ct. 462, 466 (2016). It may be property held in an ordinary deposit

account, in trust, or in a safe deposit box or other storage arrangement (say,

valuable art), or it may be property that has been foreclosed upon or repossessed

and that is awaiting disposition. Thus, money deposited in a bank by a third-party

depositor is property necessarily involving property rights.

      Shaw is instructive here because it rejects the argument that Muho now

makes—namely, that full ownership is required. Shaw involved a prosecution

under 18 U.S.C. § 1344 for defrauding a financial institution. Section 1344 makes

it unlawful for anyone to “knowingly execute[] . . . a scheme . . . to obtain any of

the moneys . . . owned by, or under the custody or control of, a financial

institution, by means of false or fraudulent pretenses, representations, or

promises.” 18 U.S.C. § 1344(2). Shaw wrongfully took money from the deposit

account of another depositor at the bank by means of deception of the bank, much

the same as Muho’s conduct here. Shaw argued that the statute does not cover

                                          16
         USCA11 Case: 18-11248       Date Filed: 10/22/2020     Page: 17 of 26



schemes to deprive a bank of customer deposits; it only covers the taking of the

bank’s own property. The Supreme Court disagreed. “The basic flaw in this

argument lies in the fact that the bank, too, had property rights in Hsu’s [the other

depositor’s] bank account.” Shaw, 137 S. Ct. at 466 (emphasis added) (alterations

added). The Court likened such arrangements to a bailment:

            [A]s bailee, the bank can assert the right to possess the deposited
      funds against all the world but for the bailor . . . . This right, too, is a
      property right. . . . Thus, Shaw’s scheme to cheat Hsu was also a
      scheme to deprive the bank of certain bank property rights.

             Hence, for purposes of the bank fraud statute, a scheme
      fraudulently to obtain funds from a bank depositor’s account normally
      is also a scheme fraudulently to obtain from a “financial institution,” at
      least where, as here, the defendant knew that the bank held the deposits,
      the funds obtained came from the deposit account, and the defendant
      misled the bank in order to obtain those funds.
Id. (emphasis added). We see no difference, in the context of a bank holding

deposited funds for a third party, in “obtaining” funds (statute) and “deriving”

funds (guideline) from a financial institution. In defining “gross receipts,” the

Sentencing Commission said as much: “all property . . . which is obtained directly

or indirectly as a result of [the] offense.” § 2B1.1 cmt. n.13(B) (2018 ed.)

(emphasis added). In both cases, the source of the funds is the bank.

      Importantly, the financial institution as a “source” need not have full

ownership of the property. Our perspective recognizes the routine practices of

many financial institutions, like banks, which exercise varying degrees of

                                          17
         USCA11 Case: 18-11248        Date Filed: 10/22/2020     Page: 18 of 26



dominion or control over property that is technically owned by others. Had the

Sentencing Commission intended for this enhancement to apply solely to property

“owned by” a financial institution, it would likely have employed the terms

“owned by” or “belonging to” rather than “derived . . . from.” Cf. Loughrin v.

United States, 573 U.S. 351, 366 n.9 (2014) (“[T]he broad language in § 1344(2)

describing the property at issue—‘property owned by or under the custody or

control of’ a bank—appears calculated to avoid entangling courts in technical

issues of banking law about whether the financial institution or, alternatively, a

depositor would suffer the loss from a successful fraud.”) (citation omitted).

      Muho relies on the Third Circuit’s decision in Stinson. In that case, which

did not involve banking at all, but rather investment companies as financial

institutions, the Third Circuit held that “[a] financial institution is a source of a

defendant’s gross receipts if it owns the funds,” and it defined ownership as

“exercis[ing] dominion and control over the funds and ha[ving] unrestrained

discretion to alienate the funds.” 734 F.3d at 186. Muho’s suggestion—that

ownership of the property determines from whom it was “derived”—is inconsistent

with the plain language of the Guidelines and with modern banking practices.

      The Stinson Court, despite its definition of “source,” did not resolve the

issue consistently with its own definition. There, the fraudster, Stinson, used

fictitious marketing materials to induce two legitimate investment firms,

                                           18
         USCA11 Case: 18-11248       Date Filed: 10/22/2020    Page: 19 of 26



Brentwood and TWM, to market his fraudulent enterprise to investors. Brentwood

and TWM were financial institutions, which formed the basis for the guideline

application. The key distinction in Stinson for our purposes was made by the Court

itself. On the record before it, the Court could not say whether the investment

firms only advised their clients to invest directly with Stinson, or whether the

investment firms “retained control over the assets of certain clients and invested . .

. on their behalf.” Id. at 182 (emphasis added). Stinson argued “the money flowed

from individual investors, not financial institutions like Brentwood and TWM.”
Id. at 183. In a telling conclusion, the Court admitted: “[W]e are unable to

conclude definitively that the enhancement does not apply because the record is

unclear as to whether Brentwood or TWM invested any money on behalf of their

clients. The record as developed on remand may indeed support application of the

enhancement.” Id. at 187 (emphasis added).

      Thus, Stinson did not hold that the financial institution had to be the sole

owner of the funds obtained by fraud, and it remanded the case for the trial court to

resolve the source of some of the funds. If the financial institution controlled or

possessed investor funds with the “unrestrained discretion” to invest them on

behalf of the investor, id. at 186, Stinson suggests that the enhancement would

apply even in spite of a potential finding on remand that the financial institution




                                          19
          USCA11 Case: 18-11248         Date Filed: 10/22/2020      Page: 20 of 26



did not actually own the funds in question.6 Accordingly, Stinson does not carry

the freight of Muho’s argument.

       Finally, to establish the financial institution as the source of the derived

funds, the sentencing court must find that the relevant property flowed directly or

indirectly from the possession or control of the financial institution to the

defendant. See generally United States v. Van Alstyne, 584 F.3d 803, 819 (9th Cir.

2009) (“Under this language, the only effect on a financial institution that counts is

money flowing from a financial institution into the defendant’s coffers.”). It

clearly did so here: HSBC-Monaco transferred $2 million from Soundview Elite’s

HSBC-Monaco bank account to Leveraged Hawk’s Citibank account—as a result

of Muho’s trickery.

       Which brings us logically to the second prong: Because the enhancement

applies only if the defendant’s derivation of gross receipts from a financial

institution is “as a result of the offense,” the financial institution must be—as

HSBC-Monaco was—victimized by the offense conduct. This element is easily

met when the financial institution’s own property has been “derived” by a thief or

fraudster, such as in larceny or in an “inside” job, like embezzlement, loan fraud,




       6. There may be a reason to define “source” differently in the investment realm as
opposed to banking, but Stinson did not address banking and banks—and we do not address
investment houses—as financial institutions.

                                              20
         USCA11 Case: 18-11248          Date Filed: 10/22/2020      Page: 21 of 26



or theft of bank property by an employee. And it is equally true here: Muho used

fraudulent documents to convince the bank that he had control over the account of

another, thereby inducing the bank to wire the funds of another to Muho’s account

without even looking at the third base coach to see if it should swing or not. The

bank swung away and made contact. Muho caught the funds and made out of the

stadium gates like a bat out of Boston.7

      This play separates the facts of our case from those in United States v.

Huggins, 844 F.3d 118 (2d Cir. 2016), a case in which investors were duped by a

fraudster to deposit funds into the fraudster’s account from which the fraudster,

predictably and legally, withdrew them. The Second Circuit recognized that,

though the funds were withdrawn from the bank, the defendant derived property

from the investors, not the bank. In a fit of unintended understatement, the Court

wrote that “[a]pplying the enhancement to all cases where a defendant merely

withdraws money from his own bank account at a financial institution cuts too

broadly . . . .” Id. at 120–21. Our holding today is consistent with Huggins. The

financial institution must be a target of the offense conduct.

      The Guideline’s history supports such a reading. Prior to its amendment,

this Guideline enhancement called for a four-level enhancement “[i]f the

offense . . . affected a financial institution and the defendant derived more than


      7. We do not intend to implicate the Red Sox in this fraud.
                                             21
          USCA11 Case: 18-11248           Date Filed: 10/22/2020        Page: 22 of 26



$1,000,000 in gross receipts from the offense.” U.S.S.G. § 2B1.1(b)(6)(B) (2000

ed.) (emphasis added). As the Ninth Circuit pointed out, “under this [previous]

language any impact on a financial institution would do.” Van Alstyne, 584 F.3d at

819. In contrast, the modern Guideline “makes equally clear that the enhancement

only applies if gross receipts in excess of $1 million are derived from a financial

institution.” Id. (emphasis added). The new Guideline is thus narrower than its

predecessor. As the Third Circuit recognized, “mere tangential effects on financial

institutions will not support application of the enhancement.” Stinson, 734 F.3d at

186. “Deriving” gross receipts from a financial institution demands more than

being “affected.” While a financial institution may be “affected” if it faces

heightened exposure to risk or serves as a conduit for transfers of property,

property is only “derived” from a financial institution if sufficient indicia of source

and victimization are present.8


         8. District courts are instructed to apply this narrower two-level enhancement or to apply
a four-level enhancement “[i]f . . . the offense (i) substantially jeopardized the safety and
soundness of a financial institution; or (ii) substantially endangered the solvency or financial
security of an organization that, at any time during the offense, (I) was a publicly traded
company; or (II) had 1,000 or more employees,” whichever is greater. U.S.S.G. §
2B1.1(b)(16)(B) (2016 ed.); U.S.S.G. § 2B1.1(b)(17)(B) (2018 ed.). One rationale for the
enhancement, illustrated by its bifurcation into two- and four-level applications, is that deriving
more than $1 million from a financial institution has greater potential spillover effects than
deriving more than $1 million from Mr. or Ms. Private Citizen. Taking that much money from a
financial institution impacts the financial system because, e.g., it could trigger an FDIC audit or
payout, it could endanger the deposits or investments of many innocent people, and it could
prompt layoffs or stock selloffs. In a small enough financial institution or a big enough heist,
such conduct could jeopardize the institution’s solvency, shake public or community confidence
in the financial system, and deter individuals from depositing or investing their money.

                                                22
         USCA11 Case: 18-11248      Date Filed: 10/22/2020   Page: 23 of 26



      These factors—source and victimization—are cousins. They both overlap

and operate independently to define the scope of the enhancement’s application.

The source prong requires an intentional, close examination and finding of from

whence the property is derived, and our definition clarifies that a defendant may

“derive” property of which the financial institution is not the sole owner. The

victimization prong acts to cabin the meaning of “source.” It ensures that the

enhancement does not apply when the defendant derived property that he or she

had some lawful right of ownership, possession, or control over, as in Huggins. In

other words, the offender cannot be the owner of the property, nor have a right to

control the property for the enhancement to apply. When it is the offender’s own

funds that are being held by the bank, he cannot victimize the bank because he can

do whatever he wants with his own money.

      Nor does the enhancement apply when the bank holds the property, but is

not the victim of the heist. An example would be if, as stated above, Muho

convinced Soundview Elite to direct HSBC-Monaco to wire Soundview funds

from its account into Muho’s account. Or a nefarious nephew might unduly

influence a rich aunt to go into her safe deposit box and give him cash and jewels

in excess of $1 million. In both examples, the enhancement would not apply, but

the property was held by a bank which was not the victim.




                                         23
          USCA11 Case: 18-11248             Date Filed: 10/22/2020        Page: 24 of 26



       Furthermore, our holding does not implicate pass-through banking conduct,

like ordinary checking transactions and wire transfers.9 An ordinary wire transfer

is simply an electronic check, an instant transfer of funds rather than a multistep

transfer of a piece of physical paper representing funds the bank holds for a

depositor. An ordinary check takes days to clear in customary banking practices; a

wire transfer “clears” almost instantly. But it is the same transaction: Funds pass

from one bank to another, not through a bank. The sending bank possesses the

funds initially; the recipient bank possesses them ultimately. In no way would the

guideline apply to either ordinary wire transfers or checking transactions, not

because of the source requirement, but because of the victimization requirement.

       In many cases involving banks, the victimization prong may end up doing

most of the work. Muho snookered the system; he tricked the bank with forged

documents, inducing the bank to initiate the wire transfer. As it happened, the




        9. A wire transfer is a “transfer of funds done electronically across a network of banks . . .
around the world.” Julia Kagan, What Is a Wire Transfer?, Investopedia (May 29, 2020),
https://www.investopedia.com/terms/w/wiretransfer.asp (last visited Oct. 22, 2020). “No
physical money is transferred between banks or financial institutions when conducting a wire
transfer [nor does a check transfer physical money].” Id. (brackets added). “Instead, information
is passed between banking institutions about the recipient, the bank receiving account number,
and the amount transferred.” Id. “The sending bank sends a message to the recipient’s bank
with payment instructions through a secure system . . . . The recipient’s bank receives all the
necessary information from the initiating bank and deposits its own reserve funds into the correct
account.” Id. “The two banking institutions then settle the payment on the back end (after the
money has already been deposited) [same as a check].” Id. (brackets added).

                                                 24
         USCA11 Case: 18-11248       Date Filed: 10/22/2020    Page: 25 of 26



bank was both the source of the funds and the victim of the offense, and the

guideline enhancement was triggered.

      To sum up, the Guideline was correctly applied. First, HSBC-Monaco, not

Muho, was a source of the derived property. Second, control over the property

transferred directly from HSBC-Monaco to Muho. Third, the bank was not just a

conduit for a transfer of property that resulted from criminal conduct directed

elsewhere; rather, the bank was a victim of Muho’s fraud. For purposes of this

sentencing enhancement, we hold that Muho derived the property from HSBC-

Monaco. The sentencing court did not err in applying the two-level enhancement.

                    D. Substantive Reasonableness of Sentence

      Finally, Muho argues that his sentence was substantively unreasonable. We

review a claim that a sentence is substantively unreasonable under “a deferential

abuse of discretion standard.” United States v. Early, 686 F.3d 1219, 1221 (11th

Cir. 2012).

      In considering the reasonableness of a sentence, the Eleventh Circuit looks

to the 18 U.S.C. § 3553(a) factors, “tak[ing] into account the totality of the

circumstances.” Gall v. United States, 552 U.S. 38, 51 (2007). A district court

“abuses its considerable discretion” only when it “(1) fails to afford consideration

to relevant factors that were due significant weight, (2) gives significant weight to

an improper or irrelevant factor, or (3) commits a clear error of judgment in

                                          25
         USCA11 Case: 18-11248        Date Filed: 10/22/2020    Page: 26 of 26



considering the proper factors.” United States v. Rosales-Bruno, 789 F.3d 1249,

1256 (11th Cir. 2015) (quoting United States v. Irey, 612 F.3d 1160, 1189 (11th

Cir. 2010) (en banc)). In this context, Muho must show that his sentence “lies

outside the range of reasonable sentences dictated by the facts of the case.” Irey,
612 F.3d at 1190 (internal quotation marks and citation omitted). Perhaps

unsurprisingly, sentences are rarely overturned. See, e.g., id. at 1191.

      Muho’s sentence was not substantively unreasonable. Though the

Guidelines are not themselves dispositive, sentences that fall within the Guidelines

range or that are below the statutory maximum are generally reasonable. See, e.g.,

United States v. Hunt, 941 F.3d 1259, 1264 (11th Cir. 2019) (“We have said that if

the sentence imposed is below the statutory maximum . . . that is a factor indicating

that the sentence is reasonable.”). Muho received a small downward variance and

his sentence was far below the applicable statutory maximum. Moreover, Muho

concedes that the district court considered the relevant factors and “determined that

a slight variance was warranted.”

      Accordingly, having reviewed the substantive reasonableness of Muho’s

sentence, we find that the district court did not abuse its discretion.

                                          III.

      Muho’s conviction and sentence are AFFIRMED.




                                           26